PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by counsel for claimant and counsel for respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On May 25, 1995, at approximately 10:00 p.m., as claimant traveled northbound on 1-77 toward the town of St. Marys in Pleasants County, her vehicle was struck by a large piece of concrete falling from the underside of an 1-77 overpass bridge in the town of Mineral Wells in Wood County. The falling concrete struck the top of claimant’s vehicle, shattering the sún roof and injuring claimant.
2. For several years prior to the incident, respondent was aware of the deteriorating condition of this 1-77 overpass bridge in Mineral Wells, Wood County. Respondent failed to assure the safety of the traveling public by maintaining the area in question in a reasonable state of repair.
3. As a result of the incident, claimant brought this action to recover damages in the amount of $100,000.00. However, claimant agreed to settle and relinquish this claim against respondent for the amount of $25,000.00.
4. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
*196The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of the 1-77 overpass bridge in Mineral Wells, Wood County, on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the injuries s uffered by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court is of the opinion to and does make an award in the amount of $25,000.00.
Award of $25,000.00.